Title: From Alexander Hamilton to William Paterson, 17 May 1799
From: Hamilton, Alexander
To: Paterson, William


          
            Dear Sir,
            New York May 17th 1799
          
          I shall with all the respect so justly due to it bear in my mind your recommendation of Mr Wemys should the occasion occur in which consistently with all the considerations necessary to be attended to the Government can avail itself of his services—
          with true esteem
          
            A H.
          
          Judge Governor Paterson
        